Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 24, 2008                                                                                            Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
                                                                                                           Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
  136217(27)                                                                                                            Justices




  MARK ANDERSON,

                  Plaintiff-Appellant,

  v                                                                   SC: 136217
                                                                      CoA: 281128
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                On order of the Chief Justice, the motion for reconsideration of the order of
  June 20, 2008 is considered and it is DENIED because it does not appear the order was
  entered erroneously.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 24, 2008                       _________________________________________
                                                                                 Clerk